Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2022

                                      No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                               v.

           BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                                Appellees

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
Sitting:       Patricia O. Alvarez, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        On October 7, 2022, attorneys Andrew Bender and Murry Cohen filed a motion to
withdraw as counsel of record for appellants Yates Energy Corporation, Jalapeno Corporation,
and Curry Glassell. The motion satisfies the requirements of Texas Rule of Appellate Procedure
6.5. See TEX. R. APP. P. 6.5(d). Although the motion states counsel served appellants with a copy
of the motion, appellants have not objected or otherwise responded to the motion. Accordingly,
we GRANT the motion and ORDER attorneys Andrew Bender and Murry Cohen withdrawn as
counsel for appellants Yates Energy Corporation, Jalapeno Corporation, and Curry Glassell. We
further ORDER the clerk of this court to update the court’s records to show attorney Michael J.
Byrd as lead counsel for appellants Yates Energy Corporation, Jalapeno Corporation, and Curry
Glassell.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court